DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Final mailed 5/28/2021.
Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record being Lee et al. US 20140126356 and Jajoo et al. US 20080162981, Wurst et al. US 20090232008.  Lee discloses determining a plurality of services to be provided over a first communication path to a destination, determining a select service of the plurality of services to be provided over a failover path to the destination, detecting a failure of the first communication path, and routing the select service over the failover path in response to the failure of the first communication path.  Jajoo discloses agents monitor the L1 (physical) and L2 (data link) layers of the network for the presence of indicators associated with network failover operations, such as DS1 alarms and protocol errors, respectively. Based on detected indicators across all monitored network entities, the agents determine if a failover operation has occurred. If so, data congestion associated with the failover operation is controlled according to a 
Prior art of record does not disclose, in single or in combination, a network node having a first communications interface connectable to a first communications network and a second communications interface connectable to a second communications network, the method comprising: the network node accessing a service using the first communications network; analyzing data relating to the first communications network to identify a plurality of fault-indicative events; determining a rate of the plurality of fault-indicative events per unit time; and the network node accessing the service using the second communications network in response to a first trigger, wherein the first trigger is varied as a function of the rate of the plurality of fault-indicative events per unit time in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468